Exhibit 10.1

 

CLEARWATER PAPER CORPORATION

PERFORMANCE SHARE AGREEMENT

 

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”) is made and entered into as
of [Grant Date] (the “Grant Date”) by and between CLEARWATER PAPER CORPORATION,
a Delaware corporation (the “Corporation”), and [Participant Name] (the
“Employee”).  

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Clearwater Paper Corporation 2017 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a contingent grant of
Performance Shares under Section 11 of the Plan;

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1.

Award.  Subject to the terms of this Agreement, the Employee is hereby awarded a
target contingent grant of [Number of Awards Granted] Performance Shares (the
“Award”).  The number of Shares actually payable to the Employee is contingent
on the performance achieved by the Corporation measured in accordance with
Section 3 during the Performance Period described in Section 4.  This Award has
been granted pursuant to the Plan and is subject to all the terms and provisions
thereof, a copy of which has been made available to the Employee and the terms
and conditions of which are incorporated by reference into this Agreement.

2.

Definitions.  In addition to the terms defined elsewhere in this Agreement, the
following terms used in this Agreement shall have the meanings set forth in this
Section 1.  Capitalized terms not defined in this Agreement shall have the same
definitions as in the Plan.

(a)“Cause” means the occurrence of any one or more of the following: (i) the
Employee’s conviction of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) the Employee’s participation in a fraud or act of
dishonesty against the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation that results in material harm to the business of
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation; (iii) the Employee’s intentional, material violation of any
contract between the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation and the Employee, or any statutory duty the
Employee owes the Corporation, its Affiliates or any successor to the
Corporation, in either case that the Employee does not correct within 30 days
after written notice thereof has been provided to the Employee, (iv) the
commission of an act by the Employee that could (either alone or with other
acts) be considered harassment or discrimination on the basis of gender, race,
age, religion, sexual orientation or other protected category; or (v) the
commission by the Employee of an alcohol or drug offense in violation of the
Corporation’s, or a Subsidiary’s or an Affiliate’s Substance Abuse Policy for
salaried employees.

(b)“Disability” means a condition pursuant to which the Employee is—

 

--------------------------------------------------------------------------------

 

(i)unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(ii)by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Corporation.

(c)

“Double Trigger Event” means the Employee’s Service with the Corporation or a
Subsidiary or an Affiliate is involuntarily terminated without Cause or
voluntarily terminated for Good Reason within one month prior to or 24 months
following the effective date of a Change of Control.

(d)“Good Reason” means that one or more of the following are undertaken by the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
without the Employee’s written consent:  (i) the assignment to the Employee of
any duties or responsibilities that results in a material diminution in the
Employee’s position or function as in effect immediately prior to the effective
date of a Change of Control; provided, however, that a change in the Employee’s
title or reporting relationships shall not provide the basis for a voluntary
termination with Good Reason; (ii) a 10% or greater reduction, other than in
connection with an across-the-board reduction applicable to other similarly
situated employees , by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation in the Employee’s base salary and/or target bonus,
and/or target long-term incentive opportunity, all as in effect on the effective
date of the Change of Control or as increased thereafter; (iii) any failure by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation to continue in effect (or substantially replace in the aggregate)
any material benefit plan or program in which the Employee was participating
immediately prior to the effective date of the Change of Control (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Corporation,
its Subsidiaries or Affiliates or any successor to the Corporation that would
adversely affect the Employee’s participation in or reduce the Employee’s
benefits under the Benefit Plan; provided, however, that no voluntary
termination of Service with Good Reason shall be deemed to have occurred if the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
provide for the Employee’s participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of the
Employee’s business office to a location more than 50 miles from the location at
which the Employee performs duties as of the effective date of the Change of
Control, except for required travel by the Employee on the Corporation’s, its
Subsidiaries’ or Affiliates’ or any successor to the Corporation’s business; or
(v) a material breach by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation concerning the terms and conditions of the
Employee’s employment.

(e)“Retirement” means the Employee’s termination of Service on or after the
earlier of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.

2

 

--------------------------------------------------------------------------------

 

(c)“Service” shall have the meaning given such term under the Plan, except that
as used in this Agreement the term “Service” shall be limited to employment and
shall exclude service performed as an Outside Director or as a Consultant.

3.

Performance Measures.  This Award is subject to the Performance Measures
described in the attached Addendum.

4.

Performance Period.  Subject to Section 11 (which provides for a shortened
Performance Period in the event of a Change of Control), the Performance Period
is the period of three consecutive calendar years beginning on January 1st of
the calendar year that includes the Grant Date and ending on December 31st of
the third such calendar year, and represents the period during which the
Corporation’s level of achievement under the Performance Measures will be
determined.

5.

Dividend Equivalents.  During the Performance Period, dividend equivalents shall
be converted into additional Performance Shares based on the closing price of
the Corporation’s Common Stock on the New York Stock Exchange on the date such
dividends are paid.  Such additional Performance Shares shall vest or be
forfeited in the same manner as the underlying Performance Shares to which they
relate.

6.

Settlement of Awards.  The Corporation shall deliver to the Employee one or more
Shares for each earned Performance Share (and, as applicable, for the accrued
dividend equivalents) as determined in accordance with the provisions set forth
in the Addendum and this Agreement.  Any earned Performance Shares payable to
the Employee (including Shares payable pursuant to Section 5) shall be paid
solely in Shares.  Any fractional Share will be rounded to the closest whole
Share.  

7.

Time of Payment.  Except for Shares that become payable pursuant to Section 11,
the Shares issuable for the earned Performance Shares shall be delivered to the
Employee (or, in the case of the Employee’s death before delivery, to the
Employee’s beneficiary or representative) as soon as practicable after the end
of the Performance Period as set forth in the Addendum, but in no event later
than March 15 of the calendar year following the year in which the Performance
Period ends.  With respect to Shares that become payable pursuant to Section 11,
such Shares shall be delivered to the Employee as soon as practicable after (but
no later than the 15th day of the third calendar month after) the date on which
the Double Trigger Event occurs; provided however, that if the Employee’s
Service with the Corporation, a Subsidiary or an Affiliate is involuntarily
terminated without Cause or voluntarily terminated for Good Reason on or prior
to the date of the Change of Control to which the Double Trigger Event relates,
then such Shares shall be delivered immediately prior to the consummation of
such Change of Control.

8.

Committee Discretion to Reduce Award.  Notwithstanding any provision in this
Agreement to the contrary, the Committee retains the right, at its sole and
absolute discretion, to reduce or eliminate any Award that may become payable
hereunder if the Committee determines that any one or more of the following
conditions have occurred:

(a)The stockholder return to the Corporation’s stockholders has been
insufficient;

3

 

--------------------------------------------------------------------------------

 

(b)The stockholder return to the Corporation’s stockholders has been negative;

(c)The financial performance of the Corporation has been inadequate; or

(d)The operational performance of the Corporation has been inadequate.

In addition, the Committee may reduce or eliminate the Award granted hereby
based on the Employee’s individual performance.

9.

Retirement, Disability, or Death During the Performance Period.  If the
Employee’s Service terminates during the Performance Period because of the
Employee’s Retirement, his or her Disability or his or her death, then the
Employee (or, in the case of the Employee’s death, the Employee’s beneficiary or
representative) shall be entitled to receive, upon settlement of his or her
Award after the end of the Performance Period in accordance with Section 7
(subject to the other terms of this Agreement, including Section 8), a prorated
number of Shares determined at the end of the Performance Period in accordance
with the following equation:  X = A * (Y/36); where

X is the prorated number of Shares to be delivered upon settlement of the Award
after the end of the Performance Period;

A is the number of Shares that would have been delivered upon settlement of the
Award at the end of the Performance Period had the Employee’s Service not
terminated during the Performance Period; and

Y is the number of full calendar months the Employee is employed during the
Performance Period.

10.

Termination of Service During the Performance Period.  If the Employee’s Service
terminates during the Performance Period for any reason other than as described
in Section 9, the entire Award granted under this Agreement shall be
automatically terminated as of the date of such termination of Service.

11.

Change of Control.  

(a)If a Double Trigger Event occurs during the Performance Period, the Award
will be deemed payable at the time prescribed by Section 7, with a prorated
number of Shares payable determined according to the following equation:  X = A
* (Y/36); where

X is the prorated number of Shares payable upon the Double Trigger Event;

A is the number of Shares that would be issuable assuming for these purposes
that the Performance Period ends as of the date of the Double Trigger Event and
the Corporation achieves the “target” level of performance under the Performance
Measures (for the avoidance of doubt, the number of Shares issuable would be
equal to the number of Performance Shares granted under this Award); and

4

 

--------------------------------------------------------------------------------

 

Y is the number of full calendar months the Employee is employed during the
Performance Period prior to the date of the Double Trigger Event.  

(b)Notwithstanding the foregoing provisions of this Section 11, in the event of
a Corporate Transaction, this Agreement shall be subject to Section 12(c) of the
Plan and the terms of the agreement relating to the Corporate Transaction,
including as such agreement may be amended (the “Transaction Agreement”).  For
example, and without limiting the foregoing, if the Award is cancelled in
exchange for a payment pursuant to the terms of the Transaction Agreement, the
Employee shall not be entitled to any payment under this Section 11.

12.

Prohibited Activities.  Notwithstanding any provision in this Agreement to the
contrary, if the Employee, directly or indirectly, engages in any “Prohibited
Activity” (as defined below) without the Corporation’s prior written consent,
then any portion of this Award that remains outstanding as of the date of such
Prohibited Activity shall be immediately cancelled and forfeited.  “Prohibited
Activity” means any of the following activities engaged in, directly or
indirectly, by the Employee during the time the Employee is employed by the
Corporation or any of its Affiliates (collectively, “Clearwater Paper”) or
during the Performance Period, in each case as determined by the Committee in
its sole discretion:

(a)  The Employee engages in, whether as an owner, consultant, employee or
otherwise, activities competitive with that of Clearwater Paper in any state,
province or like geography where Clearwater Paper does business;

(b)  Other than on behalf of Clearwater Paper, the Employee solicits for
employment, offers or causes to be offered employment, either on a full-time,
part-time or consulting basis, to any person who is employed by Clearwater Paper
and with whom the Employee had regular contact during the course of his or her
employment by Clearwater Paper; or

(c)  The Employee breaches any of the Employee’s obligations under any
confidentiality or nondisclosure agreement with Clearwater Paper.

13.

Available Shares.  The Corporation agrees that it will at all times during the
term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.

14.

Applicable Taxes.  In the event the Corporation determines that it is required
to withhold state or federal income taxes, social security taxes or any other
applicable taxes as a result of the payment of the Shares, the Corporation will
satisfy such withholding requirements by withholding of Shares otherwise payable
upon the settlement of the Award, which Shares will have a Fair Market Value
(determined as of the date when taxes would otherwise be withheld in cash) not
in excess of the amount necessary to satisfy the maximum statutory tax rates in
the Employee’s applicable jurisdictions.

15.

Relationship to Other Benefits.  Performance Shares shall not be taken into
account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.  

5

 

--------------------------------------------------------------------------------

 

16.

Stockholder Rights.  Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.  

17.

Transfers, Assignments, Pledges.  Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 17, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void.  However, this Section 17 shall not preclude:  (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution.  In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan.  The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall
require.  If a deceased Employee has not designated a beneficiary, or if the
designated beneficiary does not survive the Employee, any benefits distributable
to the Employee shall be distributed to the legal representative of the estate
of the Employee.  If a deceased Employee has designated a beneficiary and the
designated beneficiary survives the Employee but dies before the complete
distribution of benefits to the designated beneficiary under this Agreement,
then any benefits distributable to the designated beneficiary shall be
distributed to the legal representative of the estate of the designated
beneficiary.

18.

No Employment Rights.  Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.  

19.

Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

20.

Interpretation/Applicable Law.  This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles).  If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.

6

 

--------------------------------------------------------------------------------

 

21.

Term of the Agreement.  The term of this Agreement shall end upon the earlier of
(i) the delivery of all of the Shares or other consideration to be issued in
exchange for Performance Shares (and accrued dividend equivalents) or (ii) upon
the termination of the Employee’s Service for any reason other than Retirement,
or the Employee’s Disability or death.

[remainder of page intentionally left blank]




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

 

Clearwater Paper Corporation,

a Delaware corporation

 

             /s/ Kari G. Moyes

 

Kari G. Moyes

Senior Vice President, Human Resources

 

Date:  [Grant Date]

 

 

 

Acknowledged and agreed as of the Grant Date:

 

 

Printed Name:  [Participant Name]

 

 

Date:  [Acceptance Date]

 

8

 